Citation Nr: 0840116	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  05-16 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death due to liver failure, claimed as secondary to 
or a residual of hepatitis B.

2.  Entitlement to accrued benefits based on a claim 
submitted by the veteran during his lifetime for service 
connection for residuals, hepatitis B.

3.  Entitlement to accrued benefits based on a claim 
submitted by the veteran during his lifetime for service 
connection for esophageal tear and liver damage secondary to 
treatment of a service-connected back disability.

4.  Entitlement to accrued benefits based on a claim 
submitted by the veteran during his lifetime for service 
connection for a right shoulder disorder as secondary to 
service-connected back disability.

5.  Entitlement to accrued benefits based on a claim 
submitted by the veteran during his lifetime for a disability 
evaluation in excess of 40 percent for lumbosacral strain.

6.  Entitlement to accrued benefits based on a claim 
submitted by the veteran during his lifetime for individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Mississippi Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran, who had active service from November 1962 to 
November 1966, died in June 2003.  The appellant is the 
veteran's surviving spouse.  This appeal comes before the 
Board of Veterans' Appeals (Board) from February 2004 and 
July 2004 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  


FINDINGS OF FACT

1.  The immediate cause of the veteran's death was congestive 
heart failure due to (or as a consequence of) liver disease.  
 
2.  At the time of the veteran's death, service connection 
had been established for one disability, lumbosacral strain; 
this decision awards service connection for a right shoulder 
disability and a GI disability. 

3.  The medical evidence establishes that it is less than 
likely that hepatitis B the veteran incurred in service 
caused or contributed to the liver disease that caused his 
death.  

4.  The veteran did not manifest any symptom or residual of 
hepatitis B, other than nondisabling laboratory findings 
which confirmed that he had been exposed to hepatitis B.  

5.  Resolving reasonable doubt in the appellant's favor, the 
veteran's excessive use of nonsteroidal anti-inflammatory 
medications to treat service-connected back pain caused or 
aggravated some episodes of gastrointestinal (GI) bleeding, 
but there is no medical evidence that excessive use of 
nonsteroidal anti-inflammatory medications caused liver 
damage.  

6.  Resolving reasonable doubt in the appellant's favor, the 
veteran incurred a right shoulder injury as a result of his 
service-connected back disability.

7.  Resolving in the appellant's favor reasonable doubt as to 
the characterization of the service-connected lumbosacral 
disability, the veteran's lumbosacral strain, to include 
spondylolisthesis, degenerative joint disease, and 
degenerative disc disease, resulted in such pronounced 
symptoms as to require use of narcotic medication and sciatic 
neuropathy with demonstrable muscle spasm and other 
neurologic findings.  

8.  The combination of service-connected lumbosacral strain, 
to include spondylolisthesis, degenerative joint disease, and 
degenerative disc disease, right shoulder disability, and GI 
bleeding resulted in total industrial impairment, considering 
the veteran's occupational experience and education.  


CONCLUSIONS OF LAW

1.  No disease or disability incurred in or aggravated by the 
veteran's military service caused or contributed 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1310 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.308, 3.309, 3.312 
(2007).

2.  The criteria for accrued benefits for service connection 
for residuals, hepatitis, are not met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107, 5121 (West 2002 & Supp. 2008); 38 U.S.C.A. 
§ 5121 (as in effect prior to December 16, 2003); 38 C.F.R. 
§§ 3.159, 3.1000 (2008).

3.  The criteria for accrued benefits for service connection 
for esophageal tear secondary to treatment of a service-
connected back disability are met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107, 5121 (West 2002 & Supp. 2008); 38 U.S.C.A. 
§ 5121 (as in effect prior to December 16, 2003); 38 C.F.R. 
§§ 3.159, 3.1000 (2008).

4.  The criteria for accrued benefits for service connection 
for liver damage secondary to treatment of a service-
connected back disability are not met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107, 5121 (West 2002 & Supp. 2008); 38 U.S.C.A. 
§ 5121 (as in effect prior to December 16, 2003); 38 C.F.R. 
§§ 3.159, 3.1000 (2008).

5.  The criteria for accrued benefits for service connection 
for a right shoulder disorder as secondary to service-
connected back disability are met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107, 5121 (West 2002 & Supp. 2008); 38 U.S.C.A. 
§ 5121 (as in effect prior to December 16, 2003); 38 C.F.R. 
§§ 3.159, 3.1000 (2008).

6.  The criteria for an increased evaluation from 40 percent 
to 60 percent for service-connected lumbosacral strain, to 
include spondylolisthesis, degenerative joint disease, and 
degenerative disc disease, have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, § 4.71a, Diagnostic Codes 5235, 
5241, 5243 (2008); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(as effective September 23, 2002 to September 25, 2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5290, 5293 (1995).

7.  The criteria for TDIU, for purposes of accrued benefits, 
have been met.  38 U.S.C.A. § 5121 (as in effect prior to 
December 16, 2003); 38 C.F.R. §§ 3.159, 3.1000, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran died in June 2003, at the age of 59.  The veteran 
was awarded service connection for lumbosacral strain in 
April 1968.  Prior to his death, the veteran submitted claims 
for service connection for residuals of hepatitis, esophageal 
tear and liver damage, and a right shoulder disorder.  The 
veteran also sought an evaluation in excess of 40 percent for 
his service-connected lumbosacral strain, and he had 
submitted a claim for TDIU benefits.  

The appellant contends that the veteran's death due to liver 
failure was a result of hepatitis the veteran incurred in 
service, and seeks compensation for the veteran's death on 
that basis.  The appellant also seeks accrued benefits, that 
is, benefits to which the veteran was entitled to at the time 
of his death under an existing rating or based on evidence in 
the file at the date of death.  See 38 U.S.C.A. § 5121(a); 
38 C.F.R. § 3.1000(a).  Upon the death of a veteran, any 
accrued benefits are payable to the surviving spouse.  38 
U.S.C.A. § 5121(a)(2); 38 C.F.R. § 3.1000(a)(1).  Thus, if 
the evidence of record establishes that the veteran was 
entitled to a benefit, on the basis of evidence in the claims 
file at the time of his death, then the appellant is entitled 
to receive such benefit.  

Duties to notify and assist

Before the Board assesses the merits of the appeal, VA's 
duties under the Veterans Claims Assistance Act of 2000 
(VCAA) must be examined.  As provided for by the Veterans 
Claims Assistance Act of 2000 (VCAA), the United States 
Department of Veterans Affairs (VA) has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Duty to notify

In the context of a claim for service connection for the 
cause of a veteran's death (DIC) benefits, § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

The Board notes that, in this case, the appellant's claims 
were adjudicated, denied, appealed, and transferred to the 
Board before the decision in Hupp was issued.  Thus, no 
notice to the appellant conforming with Hupp was issued prior 
to initial denial of the claims.  VCAA notice errors are 
presumed prejudicial unless VA shows that the error did not 
affect the essential fairness of the adjudication.  To 
overcome the burden of prejudicial error, VA must show (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or, (3) that a 
benefit could not have been awarded as a matter of law.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The appellant's claims for accrued benefits based on claims 
submitted by the veteran for esophageal tear as secondary to 
service-connected back disability, for service connection for 
right shoulder disability as secondary to service-connected 
back disability, and for TDIU, have been granted in full, and 
no further discussion of the duty to notify the appellant of 
any information regarding these claims is required.

In this case, the appellant the veteran submitted several 
claims for service connection prior to his death, and the 
appellant's submission of these claims for accrued benefits 
establishes that she knew that service connection had not 
been granted for these disorders.  The appellant's claim for 
service connection for the cause of the veteran's death 
establishes that she had personal knowledge that the veteran 
had not been awarded service connection for a lever disorder.  
It would be fruitless to Remand the appeal for further action 
in conformity with Hupp when the appellant has clearly 
demonstrated by her claims for accrued benefits that she was 
aware that the veteran's only service-connected disability 
was a lumbar disability.  The appellant has not been 
prejudiced by lack of notice that the veteran was service-
connected for this disability, since she has filed a claim 
for an increased evaluation for the veteran's service-
connected disability, for accrued benefits purposes, and has 
submitted several accrued benefits claims.   

Because the appellant has already submitted a claim for DIC, 
as well as for accrued benefits, she has received notice and 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  

The issues on appeal demonstrate, on their face, that the 
appellant has not, in the particular circumstances of this 
case, been prejudiced by lack of notice that specifically 
complies with Hupp.  There is no benefit which could flow to 
the appellant from Remanding the appeal for notice under 
Hupp.  The appellant has not been prejudiced by lack of such 
notice, and no further action under Hupp is necessary.  

While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing a § 5103(a)-
compliant notice.  Such notice was provided to the appellant 
in October 2003.

Duty to assist

As to the claims for accrued benefits, by law those claims 
must be decided on the evidence of record at the time of the 
veteran's death.  Therefore, there is no duty to assist the 
appellant as to those claims.  38 U.S.C.A. § 5121.  

As to the claim for service connection for the cause of the 
veteran's death, VA clinical records were obtained.  The 
veteran testified, during his lifetime, that he had not 
applied for disability through the Social Security 
Administration (SSA), so the record establishes that such 
records are not available.  Medical opinions as to the cause 
of the veteran's liver failure were sought during his 
lifetime.  After the veteran's death due to liver failure, VA 
medical opinion was sought as to whether the liver failure 
which caused the veteran's death was related to the veteran's 
service, to include hepatitis treated during the veteran's 
service.  Private medical opinions were submitted on the 
appellant's behalf.  The appellant has not identified any 
other clinical records, and has, by a written statement 
signed in August 2005, indicated that she had no other 
evidence to submit.  

In April 2008, the Board requested a medical expert opinion 
from the Veterans Health Administration (VHA).  The requested 
VHA opinion was provided to the appellant in early July 2008, 
and the appellant was informed that she had 60 days in which 
to review the medical opinion and send any additional 
evidence or argument she wished to submit.  That 60-day 
period has expired, and she has submitted no additional 
evidence.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to notify and assist the appellant to the extent necessary.  
A remand for additional notification or development would 
only result in unnecessarily delaying this matter with no 
benefit flowing to the veteran.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

Claim for service connection for the cause of the veteran's 
death

Applicable law and regulations

VA death compensation benefits, known as Dependency and 
Indemnity Compensation (DIC) benefits, are payable to the 
surviving spouse of a veteran if the veteran died from a 
service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. 
§§ 3.5, 3.312.  In order to establish service connection for 
the cause of the veteran's death, the evidence must show that 
a disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  38 C.F.R. § 
3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2).

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  Service connection 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
More over, where a veteran served continuously for 90 days or 
more during a period of war and a malignant tumor becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such disease during the 
period of service.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  The determination as to whether these 
Hickson requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility 
and probative value.  38 C.F.R. § 3.303(a); see Baldwin v. 
West, 13 Vet. App. 1 (1999).

Facts and analysis

The veteran was treated for hepatitis during his service, and 
a diagnosis of hepatitis B was assigned.  The veteran 
returned to unrestricted duty in October 1965.  

The death certificates discloses that the immediate cause of 
the veteran's death was congestive heart failure due to (or 
as a consequence of) liver disease.  The veteran sought 
service connection for residuals of hepatitis prior to his 
death, but there was no final decision on that claim at the 
time of the veteran's death.  The appellant continues to 
contend, as the veteran did prior to his death, that 
hepatitis B for which the veteran was treated during service 
caused the liver failure that resulted in the veteran's death 
due to congestive heart failure.

The lengthy clinical records associated with the claims files 
reflect that the veteran underwent several VA 
hospitalizations in the three years immediately prior to his 
death.  The provider who treated the veteran in July 2001 
noted that the report of a December 2000 ultrasound of the 
liver showed a nonhomogeneous pattern to the liver.  The 
provider's impression was alcoholic (ETOH) hepatitis.  The 
provider noted that the veteran quit using alcohol two months 
prior to the July 2001 treatment episode.

The summary of a November 2002 VA hospitalization states that 
the veteran's primary diagnosis was alcoholic cirrhosis.  
Because this summary attributes the veteran's liver failure 
to use of alcohol rather than to residuals of hepatitis B, 
this summary is unfavorable to the contention that liver 
failure which caused or contributed to the veteran's death 
was due to hepatitis B incurred in service.  

The summary of a gastroenterology consultation in December 
2002 notes that the veteran and his spouse disagreed with the 
assigned diagnosis of cirrhosis of the liver due to alcohol 
abuse.  The physician noted that the veteran and his wife 
both reported that they did not agree with that diagnosis 
because they did not feel that the veteran's alcohol use was 
excessive.  The physician noted, however, that review of the 
clinical records contradicted the statements of the veteran 
and his spouse that the veteran's use of alcohol was not 
excessive.  This evidence is unfavorable to the veteran's 
claim.  A March 2003 VA opinion restates the 
gastroenterologist's conclusion that the veteran's liver 
failure was unrelated to hepatitis B the veteran incurred in 
service in 1965.

A January 2003 opinion provided by a VA Medical Resident, 
WEJ, MD, states that the veteran's end-stage liver failure 
and hepatic encephalopathy had been attributed to alcohol 
use.  Dr. J further noted that "there are no laboratory or 
pathologic findings that substantiate this fact.  As such, 
his end stage liver failure must be classified to unknown 
etiologies."  Dr. J.'s opinion is slightly favorable to the 
claim, since Dr. J. indicated that alcohol use did not 
account for the veteran's end-stage liver failure, but Dr. 
J.'s opinion is not persuasive evidence for the claim, since 
Dr. J. did not offer any opinion that the veteran's death was 
related to hepatitis incurred in service.  

A private medical opinion rendered by WAC, MD, dated in 
October 2004, notes that the family adamantly denied that the 
veteran drank on a regular basis.  Dr. C. opined that 
"previous infection with hepatitis B virus contributed [to] 
and probably caused [the veteran's] cirrhosis and subsequent 
liver failure and death."

The opinion by a VA reviewer who conducted review in October 
2004 was that there was no evidence of chronic active 
hepatitis B during the period of the veteran's progressive 
liver failure which ultimately led to the veteran's death.   

In July 2005, the appellant submitted a clinical opinion from 
VWM, MD.  Dr. M. noted that the veteran's transaminase levels 
were elevated beginning in 2000, with serum ALT (alanine 
aminotransferase, also known as serum glutamic pyruvic 
transaminase (SGPT)) being higher than serum AST (aspartate 
aminotransferase, also known as serum glutamic oxaloacetic 
transaminase (SGOT)).  Dr. M. noted the family's disagreement 
with the assessment that the veteran was a heavy drinker.  
Dr. M. noted, in alcoholic hepatitis, the AST is typically 
greater than ALT.  Dr. M. further noted that chronic 
transaminase elevations "could be" caused by chronic 
hepatitis B infection.  Dr. M. concluded that the most likely 
clinical explanation for the findings of record was that the 
veteran lived with chronic hepatitis B infections for years, 
finally resulting in liver failure and en-stage renal disease 
which resulted in death.

Following transfer of the claims files from the RO to the 
Board, the Board requested additional special review of the 
record.  A June 2008 medical opinion noted that the veteran 
was diagnosed as having infectious hepatitis in June 1965.  
The reviewer noted that 5 to 10 percent of adults who are 
infected by the hepatitis B virus develop chronic hepatitis.  
The reviewer noted that chronic hepatitis never completely 
goes away.  

However, in this case, the reviewer explained, the veteran's 
hepatitis B serology was negative for chronic hepatitis in 
November 2000 and September 2002, although testing confirmed 
that the veteran was immune to hepatitis B, confirming prior 
exposure to hepatitis B.  The reviewer concluded that it was 
unlikely that the veteran's liver disease in service caused 
his cirrhosis or caused or contributed to his death.  This 
opinion is, by its terms, completely unfavorable to the 
appellant's claim.  This opinion in persuasive, because the 
reviewer summarized all records associated with the file in 
the context of known medical facts about hepatitis and liver 
failure, and explained the rationale for his conclusion, with 
references to the results of laboratory examinations of the 
veteran's blood.

There are essentially five specific medical opinions of 
record as to the cause of the veteran's liver failure.  Of 
these five opinions, the December 2002 opinion, October 2004 
opinion, and June 2008 opinion are unfavorable to the 
appellant's claim.  A January 2003 opinion that the cause of 
the veteran's liver failure is unknown is neither favorable 
nor unfavorable to the appellant's claim.  October 2004 and 
July 2005 opinions are favorable to the claim.  The majority 
of the five opinions which most directly address the issue on 
appeal are unfavorable to the appellant's claim.  Moreover, 
the three unfavorable opinions are more detailed and provide 
reviewable rationale for the unfavorable conclusions reached.  
In contrast, the October 2004 private favorable opinion, as 
well as a non-specific January 2003 statement, are less 
detailed.  

The October 2004 opinion favorable to the appeal simply 
states that the evidence shows that the veteran had hepatitis 
B prior to his liver failure and provides a conclusion, 
without any stated rationale, that the hepatitis B caused or 
contributed to the veteran's liver failure.  The provider did 
not discuss the lengthy period that elapsed between the 
diagnosis of the veteran's known hepatitis B in 1965 and the 
onset more than 35 years later of liver failure.  The 
physicians who rendered the October 2004 and July 2005 
opinions favorable to the appellant's claim did not discuss 
the November 2000 laboratory examination results (non-
reactive Bag) that the VHA reviewer stated were unfavorable 
to the claim.  The Board finds theses opinion far less 
persuasive than the three unfavorable opinions.  

The Board further notes that the clinical evidence from VA 
hospitalizations, primarily the veteran's several 
hospitalizations from 2001 through June 2003, reflect a 
uniform opinion that the veteran's liver failure was due to 
cirrhosis caused by alcohol abuse.  This evidence is 
generally consistent with the unfavorable evidence.  Specific 
clinical records, such as a May 2000 VA emergency department 
note which reflects that the veteran had drunk two pints of 
whisky in the past two days, a June 2000 VA outpatient note 
which reflects that the veteran drank a fifth of whiskey 
earlier that day, contradict statements that the veteran and 
appellant that the veteran's use of alcohol was not 
excessive.  Similarly, an October 2000 note discloses that 
the veteran had decreased his consumption of liquor from 
three glasses per day down to one glass per day, but that he 
had been a heavy drinker previously.  Thus, the preponderance 
of evidence other than specific medical opinions is also 
unfavorable to the appellant's claim that the veteran's liver 
failure was due to hepatitis B incurred in service.  

The preponderance of the medical evidence is against the 
claim that the liver failure which caused the veteran's death 
was etiologically related to hepatitis B incurred in service.  
As the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim must be denied.  

Claims for accrued benefits

Upon the death of a veteran, any accrued benefits are payable 
to the surviving spouse.  38 U.S.C.A. § 5121(a)(2); 38 C.F.R. 
§ 3.1000(a)(1).  In this case, at the time of the veteran's 
death in June 2003, the governing statues limited the amount 
of accrued benefits which could be paid to a surviving spouse 
to a two-year period.  The Board notes that a later statutory 
amendment which removed the two-year limitation on accrued 
benefits does not apply to this appeal, since the statutory 
change is effective only for deaths after December 16, 2003.  
Compare 38 U.S.C.A. § 5121 (West 2002 & Supp. 2008) with 
38 U.S.C.A. § 5121 (as in effect prior to December 16, 2003).  

Because the veteran submitted claims for service connection 
for several disorders during his lifetime, as well as a claim 
for an increased evaluation for service-connected lumbar 
disability and a claim for TDIU, the appellant is entitled to 
accrued benefits based on the veteran's unadjudicated claims, 
if there were benefits which were awarded but unpaid at the 
time of the veteran's death or if any benefits were due to 
the veteran based on evidence in the file at the time of the 
veteran's death.  38 U.S.C.A. § 5121 (as in effect prior to 
December 16, 2003); 38 U.S.C.A. § 3.1000(a) (2003); Bonny v. 
Principi, 16 Vet. App. 504 (2002).  

Claims for service connection, for accrued benefits purposes

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307, and 
the veteran presently has the same condition.   However, 
there is no presumption applicable for service connection for 
a fatty liver, and no presumption of service connection 
applies to that claim.

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.   38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.   38 C.F.R. § 3.310.   The Board also 
notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service- connected disability caused by a service-
connected disability.   Allen v. Brown, 7 Vet. App. 439 
(1995). 

A veteran or lay individual is competent to testify as to a 
condition within his knowledge and personal observation.   
See Barr v. Nicholson, No. 04-0534 (Vet. App. June 15, 2007); 
Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (finding 
veteran competent to describe dry, itchy, scaling skin); but 
see Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that 
lay testimony that veteran suffered a particular illness 
(bronchial asthma) was not competent evidence because matter 
required medical expertise).

1.  Claim for service connection for residuals, hepatitis, 
for accrued benefits 

The evidence required to substantiate this claim differs from 
the evidence required to establish service connection for the 
cause of the veteran's death.  The appellant need not prove 
that the veteran died as a result of the residuals of 
hepatitis.  Rather, the appellant need only prove that 
hepatitis the veteran incurred in service resulted in 
residual disability during the veteran's lifetime.  

The veteran's service medical records disclose that a 
diagnosis of infectious hepatitis was assigned in June 1965.  
In July 1965, the veteran returned to duty with limitations 
(physical profile).  In October 1965, limitations to the 
veteran's physical profile were removed.  The service medical 
records are devoid of any notation that the veteran was again 
treated for or sought treatment for complaints related to 
hepatitis.  The veteran's October 1966 separation examination 
is devoid of any notation of a residual of hepatitis or 
chronic complaint related to hepatitis. 

Post-service VA examination conducted in April 1968 discloses 
that the veteran reported a history of infectious hepatitis 
but no residuals of hepatitis were found at that time.  The 
report of a 1973 VA examination includes no notation of any 
residual of hepatitis.  

VA inpatient and outpatient treatment records dated from 1998 
through June 2003 reflect that laboratory diagnostic testing 
was conducted to determine whether the veteran required 
treatment for hepatitis.  Some VA treatment records reflect 
that a diagnosis of hepatitis C was assigned.  However, later 
treatment records discuss the results of laboratory 
examinations of the veteran's blood, which were negative for 
hepatitis C.  The records include correspondence which 
confirms that no diagnosis of hepatitis C was appropriate.  
While these treatment records establish that the veteran did 
not have hepatitis C, the records are also are unfavorable to 
the appellant's claim that the veteran had chronic hepatitis 
B, since the clinical records establish that no diagnosis of 
chronic hepatitis B was assigned by any provider who treated 
the veteran from 1998 through his death in June 2003.

A June 2008 medical opinion noted that, when he sought 
treatment for a shoulder injury in July 1998, the veteran had 
mildly elevated SGOT and total bilirubin.  At the time of 
July 2000 VA examination, some elevation in SGOT and SGPT 
were noted, as discussed in a medical statement provided in 
July 2005 from Dr. M.  July 2000 examination for hepatitis C 
was negative; hepatitis B core antigen was reactive.  The 
examiner stated that the veteran's abdomen was protuberant 
without masses, or tenderness.  The examiner assigned a 
diagnosis of status post hepatitis B.  The examiner also 
noted that the veteran's liver function test results were 
elevated, and that the reason for that elevation was unknown.  
Further examination of the veteran's blood in November 2000 
and September 2002 discloses that the veteran's HBsAG 
(hepatitis B surface antigen) examination was negative for 
current infection (non-reactive), although examination of the 
hepatitis B core antigen showed that the veteran had been 
exposed to hepatitis B in the past, and was, as the reviewer 
who conducted the July 2008 review noted, now immune to 
hepatitis B.  See VA, Veterans Benefits Administration, 
Compensation and Pension Service, "Rating Hepatitis," Fast 
Letter 99-94 [FL 99-94] (September 28, 1999).   

As noted in FL 99-94, the surface antigen (HBsAG) is present 
during acute illness, but antibodies which provide life-long 
immunity to hepatitis B, once acute infection has resolved, 
remain present in the blood.  The presence of antibodies in 
the blood, as in this case, without evidence of current 
surface antigen, is a laboratory finding.  The presence of 
antibodies in the blood is not a disability for which service 
connection can be granted.  In this case, the preponderance 
of the evidence establishes that the veteran had no symptoms 
of hepatitis B after he submitted the claim for service 
connection for hepatitis B.  No clinical diagnosis of current 
hepatitis B infection, or diagnosis of any impairment due to 
hepatitis B residuals, was associated with the laboratory 
finding that the veteran was reactive for Hepatitis B core 
antigen.  

As discussed above, one physician provided an opinion that 
the veteran had chronic hepatitis B which led to liver 
damage.  However, the preponderance of the medical evidence, 
when considered as persuasive value and weight, is against 
such a finding.  The evidence is not in equipoise, so the 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to warrant a more favorable result.  
The presence of antibodies against hepatitis B is not a 
disability within the meaning of the law granting 
compensation benefits.  Service connection is not warranted.  
See 38 C.F.R. § 3.303.

2.  Claim for service connection for esophageal tear for 
accrued benefits purposes

In October 2000, the veteran sought treatment for complaints 
of hematemesis.  The veteran reported daily alcohol use, 
daily aspirin use, and daily Naprosyn use for low back pain.  
He had no history of gastrointestinal (GI) bleeding or 
abdominal pain.  Hematemesis was observed.  A small Mallory-
Weiss tear and some erosive gastritis were found on 
esophagogastroduodenoscopy (EGD).  A Mallory-Weiss tear is 
defined as a laceration in the mucosa at the gastroesophageal 
junction induced by retching or vomiting.  Stedman's Medical 
Dictionary 1759 (27th ed. 2000). 

The veteran was again admitted for complaints of hematemesis 
in March 2001.  The veteran reported that he had vomited 
approximately 1 gallon of blood.  The veteran admitted taking 
aspirin daily.  A diagnosis of gastritis consistent with 
alcohol abuse and/or NSAID (non-steroidal anti-inflammatory) 
abuse was assigned.  At discharge, the veteran was advised to 
stay away from all NSAIDs, aspirin, and all over-the-counter 
medications.  He was also advised to stop smoking and to stop 
using alcohol. 

The clinical records reflect that, each time the veteran was 
asked about use of NSAIDs, he indicated he took such 
medications to diminish pain due to his service-connected 
back disability.  The clinical records disclose that, after 
the March 2001 hospitalization, the veteran denied further 
use of NSAIDs.  

The assigned diagnosis is consistent with the veteran's 
contention that he used NSAIDs for pain due to his service-
connected back disorder.  There is also evidence that the 
veteran's GI bleeding was consistent with excessive use of 
alcohol.  There is no evidence that providers determined that 
a cause other than use of NSAIDs was more likely the etiology 
for the veteran's GI bleeding.  Thus, the evidence 
establishes that it is at least as likely as not that use of 
NSAIDs caused the veteran's GI bleeding.  That is a 
sufficient likelihood to warrant a grant of service 
connection.  

3.  Claim for service connection for liver damage for accrued 
benefits purposes

The Board is unable to find any medical evidence or opinion 
that the use of NSAIDs for back pain resulted in liver 
damage.  There are several opinions of record that link the 
veteran's liver damage to excessive use of alcohol, and there 
are opinions that the findings on diagnostic examinations of 
the liver were consistent with cirrhosis due to excessive use 
of alcohol.    

The appellant has expressed a belief that, since at least 
some physicians concluded that use of NSAIDs caused the 
veteran's GI bleeding, the use of those medications was also 
a possible cause of liver damage.  However, in the absence of 
written medical opinion to support that contention, neither 
the statements of the veteran nor the statements of the 
appellant are competent to establish that the veteran's liver 
damage was linked to his use of NSAIDs, since the causation 
of liver damage is not generally manifested by a symptom 
which may be observed by a lay person at the time the damage 
occurs.  

There is no opinion of record which attributes the etiology 
of the veteran's liver damage to use of NSAIDs used to treat 
back pain.  In contrast, there are opinions which attribute 
the veteran's liver failure to other causes.  The majority of 
opinions of record attribute the cause of the veteran's liver 
failure to use of alcohol.  The preponderance of the evidence 
is against a claim that the veteran incurred liver damage as 
the result of use of NSAIDs.  The evidence is not in 
equipoise to establish that the veteran's liver damage was 
linked to use of NSAIDs, and the provisions of 38 U.S.C.A. 
§ 5107(b) are not applicable to warrant a more favorable 
determination.  The appeal for service connection for liver 
damage as secondary to a service-connected disability, for 
purposes of accrued benefits, must be denied.

4.  Claim for service connection for a right shoulder 
disorder 

In late July 1998, the veteran sought treatment for shoulder 
pain.  He stated that he dislocated his shoulder the previous 
afternoon when he fell down a mountain in Tennessee.  The 
emergency department and surgical treatment records of record 
at the time of initial treatment do not disclose a report by 
the veteran of how or why he fell.  There is no notation that 
the veteran reported back pain.  The veteran underwent right 
shoulder hemiarthroplasty in late July 1998.  The records of 
the VA hospitalization fail to disclose that the veteran 
sought any evaluation or treatment for his back pain, but 
these records do not appear complete, so the records are 
neither favorable nor unfavorable to the claim.  

When the veteran sought treatment for back pain in June 2000, 
he did not report that his back problems caused him to fall.  
However, at the time of VA examination in July 2000, he 
stated that he had intermittent, unpredictable back spasm 
which would sometimes cause his back to give way, causing him 
to fall.  On objective examination, the examiner noted 
paraspinal tenderness along the entire spine.  The veteran 
was unable to maintain his balance when the examiner palpated 
his back.  This evidence tends to support the veteran's 
statements that he fell as the result of back pain.

The records of an October 2000 VA hospitalization for 
hematemesis, melena, and complaints of dizziness, in 
contrast, are devoid of discussion of the veteran's back pain 
or a notation that the veteran experienced falls due to back 
pain.  On VA examination conducted in August 2001, the 
veteran again reported that he fell and sustained an injury 
of the right arm three years earlier due to back spasms. 

At a personal hearing conducted in May 2002, the veteran 
testified that he fell and injured his right arm, requiring 
surgery, because his back went out.  In November 2002, the 
veteran's niece provided a statement that she was with the 
veteran in 1998 when he fell and injured his shoulder.  She 
stated that the veteran told her at that time that his back 
gave out and he had nothing to grab to keep himself from 
falling.  The reports of VA examinations conducted after the 
hearing include notations that the veteran reported that he 
had unpredictable episodes of back pain which would 
occasionally cause him to fall down.

There is no specific objective evidence that the veteran's 
fall was due to any cause other than loss of balance due to a 
back spasm.  As there is no specific evidence that is 
unfavorable to claim, the evidence is at least in equipoise 
to warrant a grant of service connection for a right shoulder 
disability, claimed as due to a fall secondary to service-
connected back pain.  The appeal is granted.

5.  Claim for evaluation in excess of 40 percent for 
lumbosacral strain, for accrued benefits purposes

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

As in effect when the veteran submitted his claim for an 
increased evaluation for lumbar disability, Diagnostic Code 
(DC) 5292 provided that severe limitation of motion of the 
lumbar spine warranted a 40 percent evaluation, the maximum 
schedular evaluation.  38 C.F.R. § 4.71a, DC 5292 (prior to 
Sept. 26, 2003).  Other diagnostic codes used to evaluate 
back disability included DC 5295, which, as in effect prior 
to September 26, 2003, provided a maximum 40 percent 
evaluation for lumbosacral strain.  Under the Diagnostic 
Codes and rating criteria in effect when the veteran 
submitted his claim, only DC 5293, used to evaluate 
intervertebral disc disease, provided a rating in excess of 
40 percent.  

Intervertebral disc syndrome manifested by pronounced 
symptoms, persistent and compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief, warranted a 60 percent evaluation under DC 5293.  
This was the maximum schedular evaluation available for 
lumbar disability.

Effective in September 2003, after the veteran's death and 
soon after the appellant filed the claim for accrued benefits 
which is now before the Board on appeal, the criteria for 
rating disabilities of the spine were revised by establishing 
a general rating formula that applies to all diseases and 
injuries of the spine.  The amendment made editorial changes, 
not representing any substantive change, to the adopted 
evaluation criteria for intervertebral disc syndrome to make 
them compatible with the new general rating formula.  The 
seven Diagnostic Codes 5286 through 5292 that involved 
findings of ankylosis or limitation of motion of the spine 
were renumbered, and some of the criteria used to evaluate 
disabilities under those diagnostic codes were revised.  

The amended regulations added degenerative arthritis of the 
spine, DC 5242.  A disability evaluated under DC 5242 will 
ordinarily be evaluated under the general rating formula for 
diseases and injuries of the spine except when X-ray 
findings, as discussed under DC 5003, are the sole basis of 
its evaluation.

The revised version of the regulation at 38 C.F.R. § 4.71 
includes the General Rating Formula for Diseases and Injuries 
of the Spine.  The General Rating Formula for Diseases and 
Injuries of the Spine is applicable with or without evidence 
of symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  Intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under Sec. 4.25.  An incapacitating episode is 
defined by the regulation as one which requires bedrest 
prescribed by a physician and treatment by a physician.  See 
Note (1), Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes.  If the veteran experiences 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
a rating of 40 percent is assigned.  If the veteran 
experiences incapacitating episodes having a total duration 
of at least six weeks during the past 12 months, a rating of 
60 percent is assigned.

The notes to the General Rating Formula provide that any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, are to be 
evaluated separately, under an appropriate diagnostic code.  
For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  
38 C.F.R. § 4.71, Plate V. 

The Board notes that the revised criteria may not be 
considered prior to the effective date of the revision, 
September 26, 2003.  However, the criteria in effect when the 
veteran submitted his claim may be applied throughout the 
claim, if those criteria would be more favorable to the 
veteran.  38 U.S.C.A. § 5110.  In this case, a 60 percent 
evaluation is assigned under the regulations in effect when 
the veteran submitted his claim.  A 60 percent evaluation is 
the maximum schedular evaluation available for a back 
disability under either the version of the regulations in 
effect when the veteran submitted his claim for an increased 
evaluation, or under the regulations in effect when the 
appellant submitted her claim for accrued benefits purposes.  
Therefore, the Board need only discuss the regulations in 
effect when the veteran submitted his claim, since these 
regulations may be considered the most favorable to the 
claim.  The Board will, however, also consider whether there 
is any evidence of separate neurologic manifestations which 
may be separately evaluated, in addition to the 60 percent 
evaluation assigned for intervertebral disc disease, from 
September 26, 2003.  

Where evaluation is based upon limitation of motion, and 
functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 must also be 
considered.  See DeLuca v. Brown, 8 Vet. App. 202, 207-8 
(1995).  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.

In April 2000, the veteran sought VA care for chronic back 
pain.  He stated that both legs would get numb and that his 
large toes and occasionally other toes on both feet would 
hurt and get numb.  In May 2000, the veteran reported chronic 
low back pain for more than 30 years.  He reported that his 
pain was now a level 5 on a scale of one to 10.  He 
experienced referred pain and numbness in both lower 
extremities.  

June 2000 VA outpatient treatment notes reflect that the 
veteran was having jerking of his legs as a result of back 
pain.  He reported severe pain.  The veteran reported that he 
drank a fifth of whiskey earlier that day without relief of 
symptoms.  Lumbar paravertebral muscles were tender.  

On VA examination conducted in July 2000, the examiner 
concluded that the veteran had mild spondylolisthesis, L5-S1, 
degenerative joint disease of the lumbosacral spine, 
multilevel disc disease, and chronic low back pain due to 
degenerative joint disease and spondylolisthesis.  An EMG 
(electromyogram) was normal.  

In August 2001, the veteran walked with a limp and favored 
the right lower extremity.  The veteran was able to squat and 
rise with minimal assistance for rising.  There was marked 
paraspinal and midline tenderness in the lower lumbar and 
upper sacral area.  There was no wasting of the muscles.  The 
examiner who conducted the August 2001 linked the veteran's 
spondylolisthesis to the forklift injury the veteran incurred 
in service.  The examiner opined that, since the veteran had 
not complained of back pain prior to that injury, but 
complained of chronic back pain thereafter, the 
spondylolisthesis was most likely due to the in-service 
injury.  

This evidence establishes that the veteran's service-
connected back disability, recharacterized as lumbar strain 
and spondylolisthesis, L5-S1, degenerative joint disease of 
the lumbosacral spine, multilevel disc disease, and chronic 
low back pain due to degenerative joint disease and 
spondylolisthesis caused pronounced pain requiring narcotic 
medications, and resulted in neurologic abnormalities, with 
jerking of the legs at times, and with sciatic pain, 
consistent with a 60 percent evaluation under DC 5293, even 
though the veteran remained able to ambulate independently 
with an assistive device.  

In December 2001, the veteran had such severe pain he sought 
emergency department treatment.  After that episode of pain, 
a TENS unit was recommended; the veteran reported that he had 
already tried use of a back brace, but that was not helpful.  

In June 2002, the veteran reported that he had worked until 
1998 when the company he worked for closed.  After the 
company closed, the veteran was unable to find a light duty 
job.  The veteran complained of severe lower back pain and 
reported that his back would give way.  He was unable to 
stand or walk for any length of time.  He reported that his 
back gave way frequently and without warning and reported 
that he injured his shoulder in such an incident.  Flexion of 
the lumbosacral spine was to 45 degrees and extension was 25 
degrees.  Deep tendon reflexes were absent in both lower 
extremities.  Sensory function examination was essentially 
intact to pinprick, but there was mild hypoesthesia on the 
back of the left lower extremity.  Magnetic resonance imaging 
(MRI) of the lumbosacral spine disclosed mild bulging of the 
disc at L4-L5 and L5-S1.  The objective findings are 
consistent with pronounced intervertebral disc disease, with 
neurologic impairment and sciatic pain, warranting a 60 
percent evaluation under DC 5293, even though the veteran had 
only moderate limitation of motion of the lumbosacral spine.  

The veteran was not again afforded VA examination of the 
lumbar spine prior to his death.  The evidence as to whether 
the veteran's service-connected back symptoms were most 
consistent with a 40 percent evaluation or approximated a 60 
percent evaluation is somewhat equivocal.  However, a clear 
diagnosis of intervertebral disc disease was assigned.  The 
evidence also clearly establishes that the veteran 
experienced chronic and continuous back pain, with little 
relief, requiring narcotic pain medications, with worsening 
beginning in June 2001, about two years prior to the 
veteran's death in June 2003.  The veteran sought a motorized 
scooter for mobility in July 2002, indicating that his back 
pain prevented him from walking even in his home.  

Resolving reasonable doubt in the veteran's favor, the Board 
finds that an increased evaluation from 40 percent to 60 
percent disabling is warranted for the veteran's service-
connected lumbar disability.  However, there is no evidence 
that the veteran manifested separate neurologic disability 
which may be separately evaluated.  In particular, no 
diagnosis of foot drop, bowel or bladder incontinence, or 
radiculopathy was assigned.  Thus, no additional evaluation 
for neurologic residuals of the service-connected back 
disability in excess of the 60 percent evaluation assigned 
under DC 5293 is warranted.  

6.  Claim for TDIU, for accrued benefits purposes

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total and when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. §§ 
3.340, 4.16(a).  If there is only one such disability, it 
shall be ratable at 60 percent or more, and, if there are two 
or more disabilities, there shall be at least one ratable at 
40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more. 38 C.F.R. § 
4.16(a). Neither the veteran's non-service-connected 
disabilities, nor his advancing age may be used as a 
determining factor in the rating agency's judgment.  38 
C.F.R. §§ 3.341(a), 4.16(a), 4.19.

At the time of his death, the veteran had been granted 
service connection for only one disability, a lumbar back 
disability, which, as discussed above in this decision, may 
be evaluated as 60 percent disabling.  In addition, this 
decision grants service connection, for purposes of accrued 
benefits, for esophageal tear with GI bleeding and for a 
right shoulder disability.  

Resolving doubt in the claimant's favor, and with 
consideration of the claims for service connection granted in 
this decision, the veteran meets the schedular criteria for 
an award of TDIU, for purposes of accrued benefits.  He had a 
single disability rated at 40 percent or above, increased to 
a 60 percent evaluation in this decision.  It is also likely 
that the veteran would have been granted a total combined 
evaluation of 70 percent or above, since a 30 percent 
evaluation is the minimum schedular evaluation status post 
shoulder replacement.  DC 5051.  No evaluation has been 
assigned for either of the two disabilities for which service 
connection is granted in this decision, but the combined 
total evaluation for all of the veteran's disabilities is 
assumed to be 70 percent or greater for purposes of this 
decision.  38 C.F.R. § 4.25. 

At the time of VA examination in June 2000, the examiner 
noted that the veteran was unable to obtain a job because no 
there was no light duty employment available for which he was 
qualified.  In October 2000, the veteran sought compensation 
for individual unemployability.  He reported that he had been 
employed at a business in parts and sales from June 1993 to 
June 1998.  He stated that his service-connected back injury 
prevented him from obtaining employment.

The examiner who conducted VA examination in June 2002 
concluded that the veteran could perform a sedentary job.  
However, that opinion did not address the industrial 
impairment resulting from the two disabilities for which 
service connection is granted in this decision.  

VA medical opinions reflect that the veteran was not 
individually unemployable as a result of his service-
connected back disability, although he had been unable to 
obtain employment after he lost his job in June 1998.  
However, these opinions do not consider the effect of right 
shoulder disability and of service-connected esophageal tear 
manifested by GI bleeding.  The veteran's service-connected 
back disability resulted in limitation to sedentary work 
only, as a June 2002 VA examiner noted.  

However, the veteran's GI disability resulted in 
hospitalization in October 2000 and March 2001, and his pre-
hospitalization symptoms and post-hospitalization symptoms 
would have clearly diminished his ability to work during that 
period.  The veteran's right shoulder disability diminished 
his ability to perform sedentary work, especially since his 
right upper extremity was his dominant extremity.

Considering the impact of the right shoulder disability and 
the GI disability on the veteran's ability to perform 
sedentary work, and the medical opinions that the veteran was 
unable to perform non-sedentary work as a result of his 
service-connected back disability, the evidence of record 
establishes that the evidence is at least in equipoise to 
warrant a finding that the veteran was individually 
unemployable as a result of his service-connected 
disabilities.  The claim for TDIU, for purposes of accrued 
benefits, may be granted.  


ORDER

1.	 The appeal for service connection for the cause of the 
veteran's death due to liver failure, claimed as secondary 
to or a residual of hepatitis B, is denied.

2.	 The appeal for service connection for residuals, 
hepatitis B, for purposes of accrued benefits, is denied.

3.  The appeal, for accrued benefits purposes, for service 
connection for esophageal tear secondary to treatment of a 
service-connected back disability, for a period not to 
exceed two years, is granted; the appeal is granted to this 
extent only.
 
4.  The appeal, for accrued benefits purposes, for service 
connection for liver damage as secondary to treatment of a 
service-connected back disability, is denied.
 
5.  The appeal, for accrued benefits purposes, for service 
connection for a right shoulder disorder as secondary to 
service-connected back disability, for a period not to 
exceed two years, is granted; the appeal is granted to 
this extent only.
 
6.  The appeal for accrued benefits based for an increase 
in the evaluation of service-connected lumbosacral strain 
from 40 percent to 60 percent, for a period not to exceed 
two years, is granted; the appeal is granted to this 
extent only.
 
7.  The appeal for an award of TDIU, for a period not to 
exceed two years, is granted; the appeal is granted to 
this extent only.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


